     Case 2:20-cv-00419-RGK-GJS Document 13 Filed 07/02/20 Page 1 of 1 Page ID #:41




 1
                                                                   JS-6
 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
 8
                          CENTRAL DISTRICT OF CALIFORNIA

 9    DANIEL RUBENSTEIN et al                 ) CASE NO.: 2:20-cv-419
10
                                              )
                         Plaintiff,           )
11
                                              )
                   v.
12                                            )
      ENTERPRISE HOLDINGS, INC.,              ) (PROPOSED) ORDER OF
13    et al                                   ) DISMISSAL
14                                            )
                         Defendants.
                                              )
15
                                              )
16                                            )
17

18          Pursuant to the Notice of Dismissal filed by the Plaintiffs on June 30, 2020,
19    IT IS HEREBY ORDERED THAT this action shall be, and it hereby is, dismissed
20    with prejudice. Any claims of any putative class members are dismissed without
21    prejudice. Each party shall bear its own costs and attorneys’ fees.
22

23          IT IS SO ORDERED.
24

25
      Dated: July 2, 2020

26
                                                        Honorable R. Gary Klausner
27                                                      U.S. District Judge
28


                                         Order of Dismissal
